Citation Nr: 0605170	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, as due to 
an undiagnosed illness.

2.  Entitlement to service connection for unspecified muscle 
and joint pain, as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as neurological signs and symptoms, 
as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic gastritis 
and pancreatitis, claimed as gastrointestinal signs and 
symptoms, as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1971 and 
from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision.  In September 
2005, a travel board hearing was held before the undersigned 
and the appeal is before the Board for final appellate 
consideration. 

The issues of fatigue and unspecified muscle and joint pain, 
both as due to an undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran served in the Southwest Asia theater of 
operations from November 1990 to July 1991.

3. Bilateral carpal tunnel syndrome was not present in 
service and is not otherwise related to active duty.

4.   Chronic gastritis and pancreatitis were not present in 
service and are not otherwise related to active duty.

5.  The veteran does not exhibit neurological or 
gastrointestinal signs or symptoms attributable to an 
undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred or 
aggravated in service, and the veteran does not exhibit 
neurological signs or symptoms attributable to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (as in effect prior to and 
since March 1, 2002).

2.  Chronic gastritis and pancreatitis were not incurred or 
aggravated in service, and the veteran does not exhibit 
gastrointestinal signs or symptoms attributable to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107; 
38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a November 2001 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in February 2004, in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claims.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  The appellant responded to the RO's 
communication with additional evidence, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the February 2004 SOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the February 2004 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to the December 2002 rating decision.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA medical records and private medical records have been 
obtained.  Extensive attempts have been made to locate the 
veteran's service medical records as documented in the claims 
folder.  Based on these attempts to obtain his service 
medical records, the Board finds that additional efforts to 
obtain them would be futile.  As such, the Board finds that 
VA has fulfilled its duty to assist in obtaining such 
records.  Additionally, there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006. 66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) 
of this section, VA will pay compensation in 
accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf 
veteran who exhibits objective indications 
of a qualifying chronic disability, provided 
that such disability:

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2006; and

(ii) By history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)(i) For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of the 
following (or any combination of the 
following): (A) An undiagnosed illness; (B) 
The following medically unexplained chronic 
multisymptom illnesses that are defined by a 
cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; 
or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of 
service- connection.

(ii) For purposes of this section, the term 
medically unexplained chronic multisymptom 
illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory abnormalities.  
Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will 
not be considered medically unexplained.

(3) For purposes of this section, "objective 
indications of chronic disability" include 
both "signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-medical 
indicators that are capable of independent 
verification.

(4) For purposes of this section, 
disabilities that have existed for 6 months 
or more and disabilities that exhibit 
intermittent episodes of improvement and 
worsening over a 6-month period will be 
considered chronic.  The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(5) A chronic disability resulting from an 
undiagnosed illness referred to in this 
section shall be rated using evaluation 
criteria from part 4 of this chapter for a 
disease or injury in which the functions 
affected, anatomical localization, or 
symptomatology are similar.

(6) A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b) For the purposes of paragraph (a)(1) of 
this section, signs or symptoms which may be 
manifestations of undiagnosed illness or 
medically unexplained chronic multisymptom 
illness include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving 
skin (3) Headache (4) Muscle pain (5) Joint 
pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) 
Signs or symptoms involving the respiratory 
system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or 
symptoms (12) Abnormal weight loss (13) 
Menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 2) If there 
is affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and 
the onset of the illness; or

(3) If there is affirmative evidence that 
the illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

(2) The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, 
the Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these locations.
      
      38 C.F.R. § 3.317.

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
prior and the revised criteria.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Thus, the Board must analyze the 
veteran's Persian Gulf War undiagnosed illness claims under 
the revised criteria as well.

The veteran's DD Form 214 reflects 8 months of foreign 
service from November 1990 to July 1991 and active duty in 
support of Operation Desert Shield/Storm.  His awards include 
Southwest Asia Service Medal and Southwest Asia Service Medal 
Bronze Service with 2 stars.  Therefore, he is a "Persian 
Gulf veteran" (i.e., had active military service in the 
Southwest Asian Theater of operations during the Gulf War) as 
defined by 38 C.F.R. § 3.317.

I.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as neurological signs and symptoms, 
as due to an undiagnosed illness.

VA medical records show assessments of bilateral carpal 
tunnel syndrome to account for neurological deficit described 
by the veteran.  However, the very essence of a claim 
concerning an undiagnosed illness is that there is no 
diagnosis to account for the symptomatology.  Moreover, the 
VA Secretary has not, to date, determined that carpal tunnel 
syndrome warrants a presumption of service connection.  
Therefore, the Board finds that, under either the prior or 
revised criteria of 38 C.F.R. § 3.317, the veteran's claim 
for service connection for neurological signs or symptoms due 
to an undiagnosed illness clearly must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service connection for bilateral carpal tunnel syndrome is 
not warranted on a direct basis.  While there are no service 
medical records available for review, the first indication of 
carpal tunnel syndrome is not until February 2001.  This 
represents a 10-year gap between service discharge and 
diagnosis.  Such a lapse in time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, 
there is no opinion which relates current disability to 
service.  Accordingly, service connection for carpal tunnel 
syndrome on this basis is unwarranted.  

To the extent that the appellant himself has claimed that his 
bilateral carpal tunnel syndrome is related to service, as a 
lay person, he has no competence to give a medical opinion 
about the etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that bilateral carpal tunnel syndrome was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for chronic gastritis 
and pancreatitis, claimed as gastrointestinal signs and 
symptoms, as due to an undiagnosed illness.

The evidence demonstrates diagnoses of gastritis and 
pancreatitis to account for the veteran's gastrointestinal 
signs and symptoms.  However, the very essence of a claim 
concerning an undiagnosed illness is that there is no 
diagnosis to account for the symptomatology.  Moreover, the 
VA Secretary has not, to date, determined that either chronic 
gastritis or pancreatitis warrants a presumption of service 
connection.  Therefore, the Board finds that, under either 
the prior or revised criteria of 38 C.F.R. § 3.317, the 
veteran's claim for service connection for gastrointestinal 
signs and symptoms, as due to an undiagnosed illness clearly 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Service connection on a direct basis for gastritis and 
pancreatitis is unwarranted.  Although service medical 
records are unavailable for review, there is no nexus between 
the veteran's current disability and service.  Private 
medical records dated in December 2000 show treatment for 
pancreatitis and gastritis.  Treatment was 9 years post-
service discharge.  Such a lapse in time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, 
there is no suggestion of a relationship between disability 
and service in the record.  Accordingly, service connection 
on a direct basis fails.   

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection carpal tunnel 
syndrome and gastrointestinal disability because there is no 
evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of carpal tunnel syndrome and gastrointestinal 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, and the first 
suggestion of pertinent disability many years after active 
duty, relating carpal tunnel syndrome or gastrointestinal 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A.  

To the extent that the appellant himself has claimed that his 
pancreatitis and gastritis are related to service, as a lay 
person, he has no competence to give a medical opinion about 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that gastritis and pancreatitis were incurred in or are 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as neurological signs and symptoms, 
as due to an undiagnosed illness, is denied.

2.  Entitlement to service connection for chronic gastritis 
and pancreatitis, claimed as gastrointestinal signs and 
symptoms, as due to an undiagnosed illness, is denied.


REMAND


The veteran has indicated that he has symptoms as a result of 
undiagnosed illnesses.  At his hearing in September 2005, the 
veteran testified that he has had fatigue and unspecified 
muscle and joint pain since his discharge from active duty.  
There are no records indicating such symptoms and the veteran 
has not been afforded an examination to determine the nature 
of those symptoms.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  A VA 
examination is necessary in order to determine the nature and 
etiology of the veteran's fatigue and unspecified joint and 
muscle pain.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should schedule the veteran 
for a VA examination.  The claims folder, 
to include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed and the following items 
should be addressed:

a. Elicit from the veteran details 
about the onset, frequency, duration, 
and severity of all complaints 
relating to both his fatigue, and 
muscle and joint pain, and indicate 
what precipitates and what relieves 
his symptoms.

b. Indicate whether there are any 
objective medical indications that the 
veteran is suffering from fatigue, 
and/or muscle and joint pain.

c. State whether either (or both) the 
veteran's fatigue, and muscle and 
joint pain are attributable to a 
diagnosed or undiagnosed illness.

d. If either (or both) of the 
veteran's fatigue, and muscle and 
joint pain are attributable to a 
diagnosed illness(es), is there a 50 
percent probability or greater that 
(either or both of) this/these 
illness(es) had their onset in service 
or is(are) otherwise related to 
incident(s) in service?

2.  Then, the RO should readjudicate the 
claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


